Olds, J.
This is an action to recover penalties accruing by reason of an alleged failure of the appellee to note the fact upon blackboards at certain stations along the appellee’s line of railroad, as to whether or not certain trains were late or not, and if late, how much, as provided by statute. The appellee addressed a demurrer to the complaint for want of facts, which was sustained and exceptions reserved. And this ruling is assigned as error. The same questions are presented in this case as were presented and decided in the case of State v. Indiana, etc., R. R. Co., 133 Ind. 69, this term, and on the authority of that case the judgment in this case is reversed, at costs of appelle, with instructions to the Circuit Court to overrule the demurrer to the complaint.